Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 4 May 2022.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…a set-selection register; a multiplier, coupled to the set-selection register, arranged to operably time a value of the set-selection register by a total length of temporary space that is allocated for each flash physical-resource set to generate a calculation result; and an adder, coupled to the multiplier, arranged to operably plus the calculation result to the memory address to generate the relative address and output the relative address to the RAM.”
 
[Claims 3,6-8 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 9) “…the set-selection register, arranged to operably store the number corresponding to the physical-resource set; a multiplier, coupled to the set-selection register, arranged to operably time the number corresponding to the physical-resource set by a total length of temporary space that is allocated for each physical-resource set to generate a calculation result, and an adder, coupled to the multiplier, arranged to operably plus the calculation result to the memory address to generate the relative address and output the relative address to the RAM.”

[Claims 10-12,21-22 indicated allowable by virtue of depending from and incorporating the subject matter of claim 9.]

(Claim 13) “…the set-selection register, arranged to operably store the number corresponding to the physical-resource set; a multiplier, coupled to the set-selection register, arranged to operably time the number corresponding to the physical-resource set by a total length of temporary space that is allocated for each physical-resource set to generate a calculation result, and an adder, coupled to the multiplier, arranged to operably plus the calculation result to the memory address to generate the relative address and output the relative address to the RAM.”

[Claims 14-16,18,20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 13.]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 4 May 2022 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

CONCLUSION
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137